Motion to enlarge time to the January, 1932, term granted on condition that within five days from the entry of the order herein appellant pay the ten dollars costs provided for in the order of November 6, 1931, and ten dollars costs of this motion, and upon the further condition that if appellant intends to review the interlocutory judgment, he print .the testimony taken before the Special Term for Trials; otherwise, motion denied, with ten dollars costs. Present — Lazansky, P. J., Hagarty, Carswell, Scudder and Davis, JJ.